Citation Nr: 1137557	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-17 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disability manifested by numbness and weakness of the left upper extremity, to include as secondary to service-connected posttraumatic stress disorder (PTSD), lumbar spine degenerative joint disease (DJD), and/or cervical spine arthritis.  

2.  Entitlement to service connection for a disability manifested by numbness and weakness of the right upper extremity, to include as secondary to service-connected PTSD, lumbar spine DJD, and/or cervical spine arthritis.  

3.  Entitlement to service connection for a disability manifested by numbness and weakness of the left lower extremity, to include as secondary to service-connected PTSD, lumbar spine DJD, and/or cervical spine arthritis.  

4.  Entitlement to service connection for a disability manifested by numbness and weakness of the right lower extremity, to include as secondary to service-connected PTSD, lumbar spine DJD, and/or cervical spine arthritis.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to September 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  [The May 2006 rating decision also denied service connection for diabetes.  An appeal in that matter was withdrawn at a decision review officer hearing in November 2007.]  In September 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  The case was previously before the Board in March 2010 when it was remanded for additional development.  

The Veteran had also perfected an appeal of a denial of service connection for erectile dysfunction, and such matter was remanded by the Board in March 2010.  A July 2011 rating decision granted service connection for erectile dysfunction.  




FINDING OF FACT

The Veteran's polyneuropathy of the upper and lower extremities was not manifested in service or in his first postservice year, and is not shown to otherwise be related to his service; the preponderance of the evidence is against a finding that the polyneuropathy of the upper and lower extremities was caused or aggravated by his service-connected PTSD, lumbar spine DJD, or cervical spine arthritis.  


CONCLUSION OF LAW

Service connection for polyneuropathy of the lower and upper extremities is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An August 2005 letter explained the evidence necessary to substantiate his claims (to include on a secondary service-connection basis), the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter (and a March 2010 letter) informed him of disability rating and effective date criteria.  A July 2011 supplemental statement of the case (SSOC) readjudicated the matters (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in January 2008 (general examination) and March 2010 (neurology).  The Board finds the March 2010 VA examination is adequate for rating purposes, as the examiner reviewed the record and conducted a thorough physical examination of the Veteran, with notation of all clinical findings necessary for proper determinations in the matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  While the examination did not specifically address whether the Veteran's upper and lower extremity polyneuropathy was caused or aggravated by his service-connected PTSD, the Board's March 2010 remand did not request such opinion.  The March 2010 VA examiner concluded that the Veteran's upper and lower extremity polyneuropathy was consistent with diabetes mellitus.  As there is no evidence indicating or even suggesting that the Veteran's upper and lower extremity polyneuropathy is etiologically related to his service-connected PTSD, the Board finds no reason to seek a medical expert opinion to address such issue as even the "low threshold" standard as to when a VA examination/medical opinion is necessary endorsed by the United States Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) is not met.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


B. Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence of aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat Veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent evidence.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's DD Form 214 shows he was awarded a Combat Infantryman Badge (CIB) based on his service in Vietnam.  His STRs are silent for complaints, symptoms, or diagnosis pertaining to neurological impairment in the upper or lower extremities.  On July 1970 service separation examination, the upper and lower extremities were normal on clinical evaluation.  Service connection has been established for PTSD, lumbar spine DJD, and cervical spine arthritis.  

March 2005 correspondence from the Veteran's spouse related that he has daily pain in his back, neck, shoulders, wrists, and knees.  She further stated she did not think there was a part of his body that did not hurt.  

In an April 2005 VA Form 21-4138, Statement in Support of Claim, the Veteran indicated he had peripheral neuropathy and related the tingling in his feet and hands to the peripheral neuropathy, and/or undiagnosed diabetes.  He reported the tingling sometimes is so severe that he has pain and trouble holding things with his hands.  
At the November 2007 hearing before a Decision Review Officer (DRO), the Veteran complained of tingling and numbness in his legs (transcript, p.8).  

On January 2008 VA (general) examination, physical examination of the musculoskeletal system revealed good pulses and sensory response.  Neurologic examination revealed good hand coordination and deep tendon reflexes were 2+.  

Postservice VA treatment records include January 2008 reports noting the Veteran's complaint of episodic knee numbness.  A January 2008 physical therapy evaluation report found strength in the upper extremities was within normal limits and sensation was intact.  He reported sharp radicular pain from his neck and lower back.  December 2008 records noted his complaints of neck pain with pain down his hands, and lower back pain radiating down his legs.  Physical examination found lower extremity pulses were 3+.  His upper and lower extremities were found to be normal, and neurologic examination (cranial nerves and motor examination) was also normal.  A January 2009 report found that electromyography (EMG) testing suggests peripheral neuropathy, demyelinating type with the possibility of lumbar radiculopathy S1 nerve roots.  A March 2009 record noted the Veteran's complaints of back pain that radiates to his legs, neck pain that radiates to his shoulders and arms, which he reported he has experienced for the last "couple of years."  On physical examination, motor strength was 5/5, bilaterally, deep tendon reflexes were 2+ and symmetrical.  On sensory examination, there was a decrease of pinprick sensation in S1 distribution on the left, as well as in the distal feet.  There was also a decrease of vibratory sensation in the feet bilaterally.  He was diagnosed with peripheral neuropathy and S1 radiculopathy on the left.  In an August 2009 report, the Veteran denied numbness or weakness in the extremities.  On physical examination, motor and power were normal for the upper and lower extremities, sensory examination of the upper and lower extremities was normal, and deep tendon reflexes were 2+ with right patellar and ankle reflexes diminished.  October 2009 treatment records note neck and back pain, and include diagnoses of neuropathy and radiculopathy.  On physical examination, bilateral lower extremity post tibial reflexes were 3+; neurologic examination was normal.  

At the September 2009 Travel Board hearing, the Veteran related he started noticing weakness in his arms and legs after Vietnam (transcript, p.3).  He indicated his current treatment included a transcutaneous electrical nerve stimulation (TENS) unit and pain medication (transcript, p.4).  

On March 2010 VA examination, the Veteran reported he noticed the onset of a numbness and tingling sensation in his toes and fingers at the age of 40 (i.e., in approximately 1989).  Initially, the symptoms were intermittent, but they have progressively increased in frequency and severity.  

Neurologic examination revealed upper and lower extremity strength 5/5, bilaterally, with no muscle weakness or atrophy noted.  Deep tendon reflexes were 3+ for the upper and lower extremities, bilaterally, with no Babinski or Hoffman signs present.  Sensory examination for pinprick, light touch and vibration was intact except for the following: diminished pinprick in the feet up to approximately the ankle, and diminished pinprick in the hands to approximately the wrists; diminished vibration in the great toes, in comparison to the patella; no impairment of vibration in the hands; no impairment of stereognosis or graphesthesia in the hands; and his position sense was normal throughout.  He was able to walk on his heels and toes without difficulty.  He had no difficulty rising from a chair.  Rapid alternating movements in the upper and lower extremities were normal.  The diagnosis was polyneuropathy, consistent with diabetes mellitus, based on distal, symmetric sensory as manifested by hypalgesia, hypesthesia in stocking-glove distribution.  It was indicated that the polyneuropathy was consistent with EMG studies in January 2009.  The examiner opined that the polyneuropathy was "less likely than not caused or aggravated by the Veteran's service connected lumbar degenerative joint [disease] and/or cervical arthritis."  

It is not in dispute that the Veteran has upper and lower extremity neurological impairment, specifically diagnosed on VA examination as polyneuropathy.  However, his STRs are silent for any complaints, findings, or diagnoses relating to any neurological impairment of his upper and/or lower extremities.  In addition, there is no evidence of polyneuropathy or neurological impairment of the upper and/or lower extremities in the first postservice year.  Consequently, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  

38 U.S.C.A. § 1154(b) only reduces the burden as to establishing the incurrence or aggravation of disease or injury in service.  Hence, even when § 1154(b) is applied in this case (as the Veteran's DD Form 214 reflects he was awarded a CIB), he still needs to establish the further elements of a service connection claim, i.e., current disability and nexus, both of which are medical questions (as was noted, current disability is not in dispute).  To the extent that the Veteran may be seeking to establish nexus between his current polyneuropathy of both upper and both lower extremities and his service by alleging continuity of symptoms (i.e., weakness and numbness), such allegation is inconsistent with, and unsupported by, the remainder of the evidentiary record, and is not credible.  The Board notes that at the September 2009 Travel Board hearing, the Veteran reported he started noticing weakness in his arms and legs after Vietnam, and on March 2010 VA examination, he reported the onset of his symptoms at the age of 40 (i.e., in 1989, approximately 19 years after his separation from service).  Hence, continuity of symptomatology is not shown.  Significantly, a lengthy time interval between a Veteran's service and the earliest postservice notation of a disability for which service connection is sought is, of itself, a factor against a finding of service connection and continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a disability was aggravated by service).  

The Veteran's theory of entitlement appears to be strictly one of secondary service connection; he alleges that his polyneuropathy of his upper and lower extremities is secondary to his service-connected PTSD, lumbar spine DJD, and/or his cervical spine arthritis.  As outlined above, three requirements must be met to substantiate a claim of secondary service connection.  Of these, it is shown that the Veteran has upper and lower extremity polyneuropathy, and has established service-connection for PTSD, lumbar spine DJD, and cervical spine arthritis.  What he must still show to substantiate his secondary service connection claims is that the service-connected PTSD, lumbar spine DJD, and/or the cervical spine arthritis caused or aggravated the upper and lower extremity polyneuropathy.  A preponderance of the evidence is against such a finding.  
The Board notes that VA treatment records show diagnoses of peripheral neuropathy and radiculopathy attributed to the Veteran's service-connected lumbar spine DJD and cervical spine arthritis.  However, these reports (e.g., in April and October 2009 records noted above) merely provide a diagnosis of neuropathy and/or radiculopathy, and are conclusory in nature.  They are unaccompanied by any explanation of rationale.  Therefore, they are lacking in probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("a mere conclusion by a medical [professional] is insufficient to allow the Board to make an informed decision as to what weight to assign to the [medical professional's] opinion.").  Regarding the remaining VA treatment records that relate a diagnosis of peripheral neuropathy and radiculopathy to the Veteran's service-connected lumbar spine DJD and cervical spine arthritis, the Board finds such records (e.g., the January 2009 report indicating EMG testing "suggests peripheral neuropathy . . . with [the] possibility of lumbar radiculopathy . . .") (emphasis added) are lacking in probative value as they are phrased in terms that are inconclusive and speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  

The March 2010 neurology report is the only remaining medical evidence that specifically addresses whether the Veteran's upper and lower extremity neurological impairment is secondary to his service-connected PTSD, lumbar spine DJD, and/or his cervical spine arthritis.  The examiner opined that the Veteran's upper and lower extremity polyneuropathy was unrelated to his service-connected lumbar spine DJD and cervical spine arthritis.  He noted the January 2009 EMG and found the diagnosis of polyneuropathy was consistent with those test results.  He concluded that the polyneuropathy of the upper and lower extremities was consistent with diabetes mellitus.  This opinion is by a medical professional (who is competent to provide it), is supported by rationale that cites to factual data, and is based on a review of the Veteran's claims file.  Consequently, the Board finds the opinion probative evidence in these matters.  Because there is no competent evidence to the contrary, the Board finds it persuasive.  

The Veteran's expressions of belief that his bilateral upper and lower extremity neurological impairment is related to his service-connected PTSD, lumbar spine DJD, and/or his cervical spine arthritis do not merit any substantial probative value.  They are bare expressions of lay opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claims.  The Board notes that there is no competent medical evidence indicating or even suggesting that the Veteran's neurological impairment of his upper and lower extremities is related to (caused or aggravated by) his service-connected PTSD.  Whether neurological impairment of the extremities is etiologically related to a service-connected disability is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).  

To the extent the Veteran's upper and lower extremity polyneuropathy has been opined to be etiologically related to diabetes mellitus, the Board notes that because service connection for diabetes mellitus was denied and the Veteran withdrew his appeal in that matter, the claim of service connection for polyneuropathy of the extremities as secondary to diabetes lacks legal merit.  See 38 C.F.R. § 3.310.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for disabilities of the upper and lower extremities manifested by numbness and weakness (and diagnosed on VA examination as polyneuropathy).  Hence, the benefit of the doubt doctrine does not apply and the claims must be denied.  


ORDER

Service connection for a disability manifested by numbness and weakness of the left upper extremity is denied.  

Service connection for a disability manifested by numbness and weakness of the right upper extremity is denied.  
Service connection for a disability manifested by numbness and weakness of the left lower extremity is denied.  

Service connection for a disability manifested by numbness and weakness of the right lower extremity is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


